Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2020 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
A title page is unnecessary.  The title “should appear as a heading on the first page of the specification (37. C.F.R. § 1.72), and need not be presented on a separate sheet by itself.  Are the applicant/inventor names to be included in the specification?  Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.  § 1.52(b)(6)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.

Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure (the processor, computer, program, etc., and specific data objects recited) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a 
Under part 2b, the additional elements offered by the dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particular germane to the instant invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. 2002/0040339 to Dhar et al, alone. 
With respect to Claims 1, and 11, Dhar teaches a computer-implemented loan origination system comprising a memory device (FIGS. 1-2), and a computer program product comprising a non-transitory computer readable medium having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: generate, with a processor at a computer-implemented loan origination system, a workflow guidance interface that provides a graphical representation of a loan origination workflow, the workflow guidance interface simultaneously operating in conjunction with the computer-implemented loan origination system (FIGS. 3-9B); generate, with the processor at the computer-implemented loan origination system, a plurality of data objects (FIGS. 3-9B): generate, with the processor at the computer-implemented loan origination system, a plurality of object-specific workflows corresponding to each of the plurality of data objects (FIGS. 3-9B), the plurality of object-specific workflows comprising a lead object workflow, a contact object workflow, an opportunity object workflow, and a loan object workflow; store, at a memory device of the computer-implemented loan origination system, an object specific workflow data structure corresponding to each of the plurality of object-specific workflows, the object-specific workflow data structure comprising a plurality of workflow rules ([0006];[0021]) corresponding to advancement through each of the plurality of object-specific workflows in the workflow 
Dhar fails to specifically teach the plurality of data objects comprising a lead object, a contact object, an opportunity object, and a loan object.  However, these specific types of data associated with the plurality of objects are printed matter, because they do not provide functionality in the instant case.  Dhar teaches data objects and workflows in general, that are tracked and manipulated/presented on a computer interface.  Applicant is reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).

With respect to Claim 3, and 13, Dahr teaches wherein the object specific data structure comprises a two-dimensional array, wherein a plurality of fields ([0086]) indicate one or more of the plurality of workflow rules (criteria) associated with advancement through the workflow guidance interface ([0099], rejection means non-advancement).
With respect to Claim 4, and 14, Dahr teaches wherein the object specific data structure comprises a two-dimensional array, wherein a field indicates a service level agreement that imposes a time restriction on advancement from the object position to an additional object position. ([0006];[0032], task may be timed)
With respect to Claim 5 and 15, Dahr teaches wherein the processor generates an alert based on a predetermined time threshold being exceeded, the predetermined time threshold being an amount of time to which the time restriction would lack compliance. (rejection, notification throughout (e.g, [0054])
With respect to Claim 6, and 16, Dahr teaches wherein the processor automatically performs redirection from the object position within the plurality of object indicia to a subsequent object position within the plurality of object indicia based on completion of an object-specific workflow. (automatic action taught throughout, e.g., [0062])
With respect to Claim 7, and 17, Dahr teaches wherein the processor automatically performs data propagation from one of the plurality of data objects to another of the plurality of data objects based on the redirection. (populating teaches data propagation, eg. [0047-48])

With respect to Claim 9, and 19, Dahr teaches wherein the processor automatically generates a geographic-specific template based on requirements specific to a particular geographic area for loan origination. ([0134],  teaching unlimited geographic us, necessarily teaches limited geographic use).
With respect to Claim 10, and 20, Dahr teaches wherein the plurality of workflow rules are based on one or more user inputs via the workflow guidance interface ([0006], criteria inputted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM J JACOB/Examiner, Art Unit 3696